MOORE & ASSOCIATES, CHARTERED ACCOUNTANTS AND ADVISORS PCAOB REGISTERED August 25, 2009 U. S. Securities and Exchange Commission 450 Fifth Street NW Washington DC20549 Re:Jumpkicks, Inc. Dear Sirs: We were previously the principal auditors for Jumpkicks, Inc. and we reported on the financial statements of Jumpkicks, Inc. for the period from inception, August 3, 2007 to October 31, 2008.We have read Jumpkicks, Inc.’s statements under Item 4 of its Form 8-K, dated August 25, 2009, and we agree with such statements. For the most recent fiscal period through to August 25, 2009, there have been no disagreements between Jumpkicks, Inc. and Moore & Associates, Chtd. on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreement, if not resolved to the satisfaction of Moore & Associates, Chtd. would have caused it to make a reference to the subject matter of the disagreement in connection with its reports. Yours truly, /s/ Moore & Associates, Chartered Moore & Associates, Chartered
